       Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
 __________________________________________
                                                                CIVIL ACTION
 NEW LONDON EAGLE LLC,
                                                                NO: ___________
                                Plaintiff,
                                                                SECTION “__”
                 vs.
                                                                Honorable ___________
 MEDMAR INC.,
                                                                MAGISTRATE (_)
                         Defendant.
                                                                Honorable ___________
 __________________________________________




                                    VERIFIED COMPLAINT

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE EASTERN DISTRICT OF LOUISIANA:

       NOW COMES Plaintiff, New London Eagle LLC, through undersigned counsel, and for

its Complaint against Defendant, Medmar Inc., alleges and pleads as follows:

                                 JURISDICTION AND VENUE

                                                  1.

       This is a case of admiralty and maritime jurisdiction within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure. This court has admiralty jurisdiction under Article III,

Section 2 of the U.S. Constitution and 28 U.S.C. § 1333. The matter is instituted in accordance

with the provisions of Rule B of the Supplemental Rules for Certain Admiralty and Maritime

Claims of the Federal Rules of Civil Procedure (“Rule B”) and Section 8 of the Federal Arbitration

Act, 9 U.S.C. § 1, et seq. in order to obtain security and jurisdiction.




                                                  1
       Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 2 of 8



                                                  2.

        Venue is proper in the Court in accordance with the provisions of Rule B, as Defendants

have, upon information and belief, property in this judicial District in the form of the bunkers

aboard Defendant’s time chartered vessel, the M/V MAMMA MIA (IMO No. 9846548), which

currently is, or during the pendency of this civil action, will be lying afloat in the Mississippi River

within the jurisdiction of the Honorable Court.

                                              PARTIES

                                                  3.

        At all material times, Plaintiff was and is a limited liability company organized and existing

under the laws of the Marshall Islands, and was and is the registered owner of the M/V NEW

LONDON EAGLE, an oceangoing bulk carrier bearing IMO No. 9754991.

                                                  4.

        At all material times, Defendant was and now is a corporation or other business existing

under the laws of Turks and Caicos or some other foreign country, having no office or place of

business within this judicial district. Upon information and belief, Defendant is in the business of,

among other things, chartering vessels.

                                       OPERATIVE FACTS

                                                  5.

        On or about June 10, 2019, the parties entered into a time charter party whereby Defendant

chartered the bulk carrier M/V NEW LONDON EAGLE from Plaintiff for a period estimated at

that time to last between 50 to 55 days at a charter hire rate of $19,500 per day pro rata payable

every 15 days in advance (the “Charter”). A copy of the Charter, which sets forth the parties’

obligations in full, is attached hereto as Exhibit 1.



                                                   2
      Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 3 of 8



                                                 6.

       The Charter required Defendant to give Plaintiff advance notice of 5/4/3/2/1 days when the

vessel was to be redelivered. See Exhibit 1, Cl. 10. On August 13, 2019, Defendant provided

notice to Plaintiff through the shipbroker that it expected to redeliver the vessel at Shanghai on or

about August 17, 2019. See Exhibit 2.

                                                 7.

       That same day, Plaintiff in turn sent an invoice for prepaid hire to Defendant covering the

anticipated remaining period of the Charter, payment being due on August 14, 2019. See id.

                                                 8.

       On August 14, 2019, Defendant responded to the hire invoice, indicating that, “[i]n view

of vessel’s imminent redelivery, and in order to avoid multiple transactions, [Defendant] intend[s]

to proceed with settlement of [the pro forma hire statement] immediately after vessel’s redelivery,”

and thanked Plaintiff in advance for the latter’s cooperation. See Exhibit 3.

                                                 9.

       The vessel ultimately was redelivered in Shanghai on August 18, 2019, with Defendant’s

representative thanking Plaintiff for “services offered through our [sic] this smooth t/c [i.e., time

charter] period with your vessel and ops team.” See Exhibit 4.

                                                10.

       In the weeks that followed, Plaintiff sent its final hire statement to Defendant showing a

balance due to Plaintiff under the subject Charter of $131,434.02, but despite Defendant’s earlier

promise to settle the entire account “immediately after the vessel’s redelivery,” Defendant not only

refused to pay what was owed, but Defendant refused to respond to any of Plaintiff’s

correspondence concerning the outstanding balance. See Exhibits 5, 6, 7, 8 and 9.



                                                 3
      Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 4 of 8



                                                11.

       On September 5, 2019, Defendant finally responded to Plaintiff, acknowledging the

amount “currently outstanding” under the Charter was $131,434.02, but stating that due to external

reasons of no concern to Plaintiff, Defendant would only be able to pay the undisputed amount on

September 23, 2019. See Exhibit 10.

                                                12.

       Plaintiff immediately responded that this request to delay the admittedly overdue payment

until September 23, 2019 was unacceptable, and demanded payment forthwith. See id.

                                                13.

       On September 9, 2019, Defendant apologized to Plaintiff “for the inconvenience caused”

by the failure to pay the undisputed balance owed pursuant to the Charter, but again stated that it

would not be paid until September 23, 2019. See Exhibit 11.

                                                14.

       To date, Defendant has refused to pay the overdue sums undisputedly owed to Plaintiff

under the subject Charter.

          FIRST CAUSE OF ACTION: BREACH OF MARITIME CONTRACT

                                                15.

       Plaintiff repeats and re-alleges paragraphs 1 through 14 set out hereinabove as though the

same were more thoroughly set forth at length herein.

                                                16.

       Although Plaintiff fulfilled its obligations under the subject Charter, Defendant has refused

to pay the sums due and owing thereunder as set forth in the overdue Final Hire Statement attached

at Exhibit 6 hereto. Defendant’s refusal to pay the sums owed as set forth in Plaintiff’s Final Hire



                                                 4
       Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 5 of 8



Statement constitutes a breach of the terms of the M/V NEW LONDON EAGLE Charter for which

Defendant is liable.

                                                 17.

       The principal amount owed to Plaintiff by Defendant for breach of these maritime contracts

is $131,434.02, plus interest, costs and attorney’s fees currently estimated to be $35,000 which

will be awarded under applicable English law (as discussed below).

                                         ARBITRATION

                                                 18.

       Plaintiff repeats and re-alleges paragraphs 1 through 17 set out hereinabove as though the

same were more thoroughly set forth at length herein.

                                                 19.

        Pursuant to the subject Charter, any disputes arising thereunder must be resolved in

London arbitration under English law. See Exhibit 1, Cl. 45(b).

                                                 20.

       In accordance with 9 U.S.C. § 8, Plaintiff is entitled to obtain security for its claims

described herein totaling an amount no less than $166,434.02 by way of a maritime attachment as

more fully set forth below pursuant to Rule B. Plaintiff reserves the right to arbitrate the merits of

the dispute.

                             SUPPLEMENTAL RULE B RELIEF

                                                 21.

       Plaintiff repeats and re-alleges paragraphs 1 through 20 set out hereinabove as though the

same were more thoroughly set forth at length herein.




                                                  5
       Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 6 of 8



                                                 22.

       The M/V NEW LONDON EAGLE Charter between the parties is a maritime contract, the

breach of which by Defendant gives rise to a maritime claim for which Plaintiff seeks security.

                                                 23.

       Plaintiff also seeks jurisdiction over the Defendant, who cannot be found within this

District and is believed to have assets in this jurisdiction, namely the bunkers aboard its time

chartered vessel, the M/V MAMMA MIA (IMO No. 9846548), which currently is, or during the

pendency of this civil action, will be lying afloat in the Mississippi River within the jurisdiction of

the Honorable Court, pursuant to a Writ of Foreign Attachment to be issued attaching the bunkers

aboard the vessel, requiring Defendant to answer the allegations detailed above and to provide

security for Plaintiff’s claims, all in accordance with Rule B and Local Admiralty Rule 4.1(A).

                                                 24.

       All and singular, the matters alleged herein are true and correct. Plaintiff reserves the right

to amend and supplement this Verified Complaint as further facts become available.



       WHEREFORE, Plaintiff prays that:

       1.      Its Verified Complaint be deemed good and sufficient;

       2.      Because Defendant cannot be found within this District, this Court issue an Order

               directing the Clerk of Court to issue Process of Maritime Attachment and

               Garnishment pursuant to Rule B, attaching all of Defendant’s tangible or intangible

               property in this District or any other funds in this District which are due and owing

               or otherwise the property of the Defendant, including the bunkers aboard

               Defendant’s time chartered vessel, the M/V MAMMA MIA, up to the principal



                                                  6
Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 7 of 8



      amount of $166,434.02 to secure Plaintiff’s claims, as best as can be presently

      ascertained, together with interest, costs and attorney’s fees, all other costs of this

      action, including Marshal’s fees and expenses;

3.    Defendant’s tangible and intangible property in this District, including the bunkers

      owned by Defendant aboard the M/V MAMMA MIA, be attached forthwith

      pursuant to Rule B pursuant to a writ of foreign attachment in the principal amount

      of $166,434.02, as best as can be presently ascertained;

4.    Pursuant to the Federal Arbitration Act, Defendant be ordered to arbitrate in

      accordance with the terms of the underlying maritime contract, with this Honorable

      Court retaining jurisdiction pending the outcome thereof;

5.    This Honorable Court enter a judgment in favor of Plaintiff and against Defendant

      for the total amount of Plaintiff’s damages and that the property attached as security

      for Plaintiff’s claims herein be condemned and sold for the aforesaid amount,

      together with interest, costs and attorney’s fees, all other costs of this action,

      including Marshal’s fees and expenses;

6.    Plaintiff have such other and further relief as the law and justice may require; and

7.    Plaintiff agrees to release and hold harmless, and indemnify the United States of

      America, the United States Marshals Service, their agents, servants, employees, and

      all others for whom they are responsible, from any and all liability or responsibility

      for claims arising from the arrest or attachment of the vessel’s bunkers.




                                        7
Case 2:19-cv-12579-GGG-DMD Document 1 Filed 09/13/19 Page 8 of 8



                             Respectfully submitted,

                             FRILOT L.L.C.

                             /s/ T. Patrick O’Leary
                             PATRICK J. McSHANE (#19055)
                             T. PATRICK O’LEARY(#30655)
                             KOSTAS A. SMITH (#38408)
                             1100 Poydras Street, Suite 3700
                             New Orleans, LA 70163-3700
                             Telephone: 504-599-8000
                             Facsimile: 504-599-8100
                             pmcshane@frilot.com
                             poleary@frilot.com
                             ksmith@frilot.com
                             Attorneys for Plaintiff, New London Eagle LLC




                                8
